DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.
 
Claim Status
Claims 1-2, 4, 6, 8-13, and 22-31 are pending. 
Claims 3, 5, 7, and 14-21 are cancelled. 
Claims 30-31 are new. 
Claims 1, 2, 4, 11-12, 22-23, and 27 are currently amended.
Claim Objections
Claims 1, 11, and 27 are objected to due to the following informalities:
Regarding claim 1, the limitation “wherein the sidewall and the bottom wall are orthogonal” should read “wherein the sidewall and the bottom wall are orthogonal to each other” for enhanced clarity of structure.
Regarding claim 11, the limitation “wherein the sidewall and the bottom wall are orthogonal” should read “wherein the sidewall and the bottom wall are orthogonal to each other” for enhanced clarity of structure.
Regarding claim 27, the limitation “wherein the sidewall and the bottom wall are orthogonal” should read “wherein the sidewall and the bottom wall are orthogonal to each other” for enhanced clarity of structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8-10, 12-13, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claim 2, the limitation “wherein the two first gas outlet holes are formed by the gas flow guiding member, the sidewall, and the bottom wall” (lines 3-5) is regarded as indefinite claim language, largely due to the word “formed”. Particularly, it is unclear if the gas flow guiding member, the sidewall, and the bottom wall are supposed to be physically creating (as an action) the gas outlet holes, or if they are supposed to be defining adjacent surfaces for said gas outlet holes. In the interest of compact and expedited prosecution, the Examiner interprets the claim as intended the latter.
Regarding claims 6, 8-10, and 26, the claims are rejected at least upon their dependencies to claim 2, whose defects they inherit.

Regarding claim 12, the limitation “wherein the two first gas outlet holes are formed by the gas flow guiding member, the sidewall, and the bottom wall” (lines 4-5) is regarded as indefinite claim language, largely due to the word “formed”. Particularly, it is unclear if the gas flow guiding member, the sidewall, and the bottom wall are supposed to be physically creating (as an action) the gas outlet holes, or if they are supposed to be defining adjacent surfaces for said gas outlet holes. In the interest of compact and expedited prosecution, the Examiner interprets the claim as intended the latter.
Regarding claims 13 and 23-25, the claims are rejected at least upon their dependencies to claim 12, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US Patent 6,590,344) in view of Zhang (US Patent Pub. 2017/0159176).
Regarding claim 1, Tao teaches a chemical vapor deposition (CVD) apparatus (Col. 3, Lines 21-27 and Figs. 1/2C, plasma reactor #10), comprising: 
a CVD chamber (C4, L66 and Figs. 1/2C, plasma chamber #12) including a plurality of wall portions (C4, L67 and Fig. 1, housing #11); 
a pedestal disposed inside the CVD chamber (C5, L8 and Fig. 2C, substrate support #14), capable of supporting a substrate (C5, L10-11 and Fig. 2C, substrate #16); 
a gas inlet port disposed on one of the plurality of wall portions and below a substrate support portion of the pedestal (C7, L16,19-20 and Fig. 2C, gas manifold line #19C connected through bottom wall below support #14); and
a gas flow guiding member disposed inside the CVD chamber (C6, L67 and Fig. 2C, bottom gas distributor #302), coupled to the gas inlet port (Fig. 2C, distributor #302 coupled to manifold line #19C), and capable of redirecting cleaning gases from the gas inlet port into the CVD chamber (C7, L19: gas supplied to bottom gas distributor to inner chamber volume, would be capable of supplying any desired gas).

Tao does not teach wherein the gas flow guiding member has a curved plate structure and is arranged to extend along a sidewall of the plurality of wall portions, wherein an upper edge and a lower edge of the gas flow guiding member are in contact 
However, Zhang teaches wherein a gas flow guiding member (Zhang – [0033] and Fig.4A, gas distributor #418) has a curved plate structure (Zhang- Fig. 4A) and is arranged to extend along a sidewall of the plurality of wall portions (Zhang – [0033] and Fig. 4A, engaged with surface #105 of chamber body), wherein an upper edge and a lower edge of the gas flow guiding member are in contact with the sidewall and a bottom wall of the plurality of wall portions, respectively (see annotated Zhang Fig. 4A below, “in contact” shown along dotted lines), to form a gas flow channel (see below, inner volume of #418) among (“in the midst of”, “surrounded by”, as defined by Merriam-Webster dictionary) the gas flow guiding member, the sidewall, and the bottom wall (see below, the distributor #418, the bottom wall, and the sidewall are all surrounding the gas flow channel), wherein the sidewall and the bottom wall are orthogonal (Zhang – Fig. 4A).

    PNG
    media_image1.png
    442
    813
    media_image1.png
    Greyscale


Tao and Zhang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Tao with the gas flow guiding member as taught by Zhang in order to more evenly distribute gases into the lower portion of the process chamber (Zhang – [0025]), and facilitate quick maintenance or exchange of the gas distributor (Zhang – [0033]).

To clarify the record, the claim limitations “configured to support a substrate” and “configured to redirect cleaning gases from the gas inlet port into the CVD chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Modified Tao teaches the structural features required by the claim, but does not specifically teach a cleaning gas. Regardless, the method of delivery and function of the apparatus as taught by modified Tao would be capable of delivering a wide variety of gases (Zhang - [0024], [0025], [0033]).

Regarding claim 4, modified Tao teaches wherein the gas flow guiding member has a protrusion (see annotated Zhang Fig. 4B below) extending from the upper edge of the gas flow guiding member, and the sidewall includes a recess thereon (see capable of receiving the protrusion (Zhang – [0034]: engages the chamber body), as has been combined above.

    PNG
    media_image2.png
    589
    625
    media_image2.png
    Greyscale


Regarding claim 11, Tao teaches a chemical vapor deposition (CVD) apparatus (C3, L21-27 and Figs. 1/2C, plasma reactor #10), comprising: 
a CVD chamber (C4, L66 and Fig. 1, plasma chamber #12) including a top wall, a bottom wall opposite the top wall, and a sidewall between the top wall and the bottom wall (C4, Line 67 and Fig. 1, housing #11); 
a first gas inlet port disposed on the top wall (C7, L16 and Fig. 2C, gas manifold lines 19A/B entering chamber); 
a gas distribution showerhead (C6, L64-65 and Fig. 2C, top gas distributor #18) disposed adjacent to the top wall (Fig. 2C), capable of
a second gas inlet port (C7, L16,19-20 and Fig. 2C, gas manifold line #19C connected to bottom gas distributor #302) disposed on the bottom wall (Fig. 2C, connected through bottom wall); and
a gas flow guiding member (C6, L67 and Fig. 2C, bottom gas distributor #302) disposed adjacent to the bottom wall (Fig. 2C), coupled to the second gas inlet port (Fig. 2C, coupled to gas manifold line #19C), and capable of redirecting cleaning gases from the second gas inlet port into the CVD chamber (C7, L19: gas supplied to bottom gas distributor to inner chamber volume, would be capable of supplying any desired gas) through a plurality of gas outlet holes (C7, L1-2: gas distributor #302 has same design as gas distributor #18; C5, L22-48: gas distributor #18 has a plurality of outlet surface orifices to allow gas injection). 

Tao does not teach wherein the gas flow guiding member has a curved plate structure and is arranged to extend along the sidewall, wherein an upper edge and a lower edge of the gas flow guiding member are in contact with the sidewall and the bottom wall, respectively, to form a gas flow channel among the gas flow guiding member, the sidewall, and the bottom wall, wherein the sidewall and the bottom wall are orthogonal.
However, Zhang teaches wherein a gas flow guiding member (Zhang – [0033] and Fig.4A, gas distributor #418) has a curved plate structure (Zhang- Fig. 4A) and is arranged to extend along the sidewall (Zhang – [0033] and Fig. 4A, engaged with surface #105 of chamber body), wherein an upper edge and a lower edge of the gas flow guiding member are in contact with the sidewall and the bottom wall, respectively 

    PNG
    media_image1.png
    442
    813
    media_image1.png
    Greyscale


Tao and Zhang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Tao with the gas flow guiding member as taught by Zhang in order to more evenly distribute gases into the lower portion of the process chamber (Zhang – [0025]), and facilitate quick maintenance or exchange of the gas distributor (Zhang – [0033]).

configured to dispense cleaning gases from the first gas inlet port into the CVD chamber” and “configured to redirect cleaning gases from the second gas inlet port into the CVD chamber through a plurality of gas outlet holes” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Modified Tao teaches the structural features required by the claim, but does not specifically teach a cleaning gas. Regardless, the method of delivery and function of the apparatus as taught by modified Tao would be capable of delivering a wide variety of gases (Zhang - [0024], [0025], [0033]).

Regarding claim 22, modified Tao teaches wherein the gas flow guiding member has a protrusion (see annotated Zhang Fig. 4B below) extending from the upper edge of the gas flow guiding member, and the sidewall includes a recess thereon (see annotated Zhang Fig. 4B below) capable of receiving the protrusion (Zhang – [0034]: engages the chamber body). Tao and Zhang have been previously combined above.

    PNG
    media_image2.png
    589
    625
    media_image2.png
    Greyscale


Regarding claim 30, modified Tao teaches wherein the gas flow guiding member is disposed to be capable of shielding the gas inlet port from an internal space of the CVD chamber (see annotated Zhang Fig. 4A below, gas distributor #418 forms a barrier between the internal CVD chamber volume and the gas inlet #138), as combined above.

    PNG
    media_image3.png
    478
    670
    media_image3.png
    Greyscale


Claims 2, 6, 8, 12-13, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US Patent 6,590,344) and Zhang (US Patent Pub. 2017/0159176), as applied to claims 1, 4, 11, 22, and 30 above, and further in view of Smargiassi (US Patent 8,282,768) and Takagi (US Pub. 2003/0186517, herein “Takagi”).
The limitations of claims 1, 4, 11, 22, and 30 are set forth above.
Regarding claim 2, modified Tao teaches wherein the gas flow guiding member is elongated in a long axis direction (Zhang Fig. 4A and Fig. 2; gas distributor #418 formed as an elongated tube with joined ends, wherein a long circular axis extends through a middle thereof), as combined above.

Modified Tao does not teach wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member, as modified Tao teaches a ring-shaped member (see Zhang Fig. 4A and 2), which does not necessarily comprise ends.
However, Smargiassi teaches wherein the gas flow guiding member defines two ends of the gas flow guiding member in a long-axis direction (Figs. 1-4, inlet plenum #120; Fig. 5, #412; Figs. 13, #834, and Fig. 14, #906).
Modified Tao and Smargiassi both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tao apparatus, particularly the gas distributor as taught by Zhang, with the gas 

Modified Tao does not teach wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member.
However, Takagi teaches wherein the gas flow guiding member defines a gas outlet hole located at the end of the gas flow guiding member ([0070] - Fig. 3, open end #32).
Modified Tao and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tao apparatus, particularly the gas distributor as taught by Zhang and Smargiassi, with the gas outlet end holes as taught by Takagi in order to avoid irregularities in gas flow rate due to compressed gases due to a closed end (Takagi – [0070]). 

Thus, as combined with Smargiassi and Takagi, modified Tao teaches wherein the two first gas outlet holes are formed by the gas flow guiding member, the sidewall, and the bottom wall (see annotated Zhang Fig. 4A below, wherein the cutaway view appears to depict what a gas distributor #418 would look like when combined the shape and open ends as taught by/combined with Smargiassi and Takagi above).

    PNG
    media_image4.png
    449
    667
    media_image4.png
    Greyscale


Regarding claim 6, modified Tao teaches wherein the gas flow guiding member is extended along the sidewall (Zhang – Fig. 4A, member #418 resting on and extending along the sidewall), as combined above. Smargiassi teaches wherein the gas flow guiding member defines two ends of the gas flow guiding member in a long-axis direction (Figs. 1-4, inlet plenum #120; Fig. 5, #412; Figs. 13, #834, and Fig. 14, #906), as combined above. Takagi teaches wherein the gas flow guiding member defines a gas outlet hole located at the end of the gas flow guiding member ([0070] - Fig. 3, open end #32), as combined above. Thus the modified Tao apparatus teaches the limitation “and a predetermined angle is formed between the two first gas outlet holes” according to the principle structure of Smargiassi, with the teachings of the “gas outlet holes” via Takagi (see annotated Smargiassi Fig. 3 below).

    PNG
    media_image5.png
    415
    453
    media_image5.png
    Greyscale

Examiner notes the claim limitation “and a predetermined angle is formed” is extremely broad, as Applicant does not identify a reasoning for how said angle is predetermined, or in relation to other structural features besides the outlet holes. Typically, angles are defined between two lines (rays) intersecting at a single point, where the instant claim only defines the two end points of the rays and not their intersection.
In the interest of compact and expedited prosecution, Examiner interprets the claim as attempting to describe the angle as defined in Fig. 3 of the Drawings of the instant application, and has applied the prior art as such. Examiner suggests an amendment to the claim clearly defining structural characteristics of the defined angle may enhance the claim, if Applicant so intends.

Regarding claim 8, modified Tao teaches wherein the gas flow guiding member further defines a plurality of second gas outlet holes (Zhang – [0034] and Figs. 4A/B, gas distribution ports #453) disposed between the two first gas outlet holes (ends of plenum #120 with the teachings of Takagi above), as combined above.

Regarding claim 12, modified Tao teaches wherein the gas flow guiding member is elongated in a longitudinal direction (Zhang Fig. 4A and Fig. 2; gas distributor #418 formed as an elongated tube with joined ends, where it elongates along a horizontal/longitudinal direction), as combined above.

Modified Tao does not teach wherein the plurality of gas outlet holes include two first gas outlet holes located at both ends of the gas flow guiding member in the longitudinal direction, as modified Tao teaches a ring-shaped member (see Zhang Fig. 4A and 2), which does not necessarily comprise ends.
However, Smargiassi teaches wherein the gas flow guiding member defines two ends of the gas flow guiding member in a longitudinal direction (Figs. 1-4, inlet plenum #120; Fig. 5, #412; Figs. 13, #834, and Fig. 14, #906).
Modified Tao and Smargiassi both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tao apparatus, particularly the gas distributor as taught by Zhang, with the gas flow guiding member shape as taught by Smargiassi in order to prevent undesired recirculation of gas (Smargiassi – C7, L1-5).

Modified Tao does not teach wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member.

Modified Tao and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tao apparatus, particularly the gas distributor as taught by Zhang and Smargiassi, with the gas outlet end holes as taught by Takagi in order to avoid irregularities in gas flow rate due to compressed gases due to a closed end (Takagi – [0070]).

Thus, as combined with Smargiassi and Takagi, modified Tao teaches wherein the two first gas outlet holes are formed by the gas flow guiding member, the sidewall, and the bottom wall (see annotated Zhang Fig. 4A below, wherein the cutaway view appears to depict what a gas distributor #418 would look like when combined the shape and open ends as taught by/combined with Smargiassi and Takagi above).

    PNG
    media_image4.png
    449
    667
    media_image4.png
    Greyscale


Regarding claim 13, modified Tao teaches a pedestal centered within the CVD chamber (Tao - Col. 5, Line 8 and Fig. 2C, substrate support #14) and configured to support a substrate (Tao - Col. 5, Lines 10-11 and Fig. 2C, substrate #16), wherein the two first gas outlet holes of the gas flow guiding member are located on opposite sides of the pedestal (Smargiassi - Figs. 1-4, inlet plenum #120; Fig. 5, #412; Figs. 13, #834, and Fig. 14, #906), as combined above.

Regarding claim 23, modified Tao teaches wherein the gas flow guiding member further defines a plurality of second gas outlet holes (Zhang – [0034] and Fig. 4b, gas distribution ports #453) disposed between the two first gas outlet holes (ends of plenum #120 with the teachings of Takagi above), as combined above.

Regarding claim 24, modified Tao teaches wherein the plurality of second gas outlet holes are arranged at equal intervals (Zhang – Figs. 4A/B, equal/regular spacings of gas distribution ports #453), as combined above.

Regarding claim 25, modified Tao teaches wherein the two first gas outlet holes (Smargiassi - Fig. 14, #905; ends of plenums open with the teachings of Takagi above) are positioned equidistant from the second gas inlet port (see annotated Smargiassi Fig. 14 below), as combined above.

    PNG
    media_image6.png
    390
    514
    media_image6.png
    Greyscale


Regarding claim 26, modified Tao teaches wherein the two first gas outlet holes (Smargiassi - Fig. 14, #905; ends of plenums open with the teachings of Takagi above) are positioned equidistant from the gas inlet port (see annotated Smargiassi Fig. 14 below), as combined above.

    PNG
    media_image6.png
    390
    514
    media_image6.png
    Greyscale


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US Patent 6,590,344), Zhang (US Patent Pub. 2017/0159176), Smargiassi (US Patent 8,282,768), and Takagi (US Patent Pub. 2003/0186517, herein “Takagi”), as applied to claims 2, 6, 8, 12-13, and 23-26 above, and further in view of Takagi (US Patent Pub. 2014/0357058, herein “Takagi 2014”).
The limitations of claims 2, 6, 8, 12-13, and 23-26 are set forth above.
Regarding claim 9, modified Tao does not teach wherein the plurality of second gas outlet holes are arranged at unequal intervals.
However, Takagi 2014 teaches wherein the plurality of second gas outlet holes ([0146] and Fig. 4c, #248d) are arranged at unequal intervals ([0146]: different pitch; Fig. 4c, spacing of holes 248d).
Modified Tao and Takagi 2014 both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tao apparatus with the hole spacings as taught by Takagi 2014 in order to regulate the concentration distribution of an applied gas in a uniform way (Takagi 2014 – [0147]). 

Regarding claim 10, modified Tao does not teach wherein a size of each of the plurality of the second gas outlet holes is different from a size of each of the two first gas outlet holes.
However, Takagi 2014 teaches wherein a size of each of the plurality of the second gas outlet holes ([0145] and Fig. 4b, #248d) is different from a size (Fig. 4b, relation of sizes of #248d to #233h) of each of the two first gas outlet holes (Fig. 4b, #233h).
Takagi 2014 both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tao apparatus with the hole sizings as taught by Takagi 2014 in order to regulate the concentration distribution of an applied gas in a uniform way (Takagi 2014 – [0147]). 

Claims 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US Patent 6,590,344) in view of Zhang (US Patent Pub. 2017/0159176), Smargiassi (US Patent 8,282,768), and Takagi (US Patent Pub. 2003/0186517).
Regarding claim 27, Tao teaches a chemical vapor deposition (CVD) apparatus (C3, L21-27 and Fig. 1, plasma reactor #10), comprising: 
a CVD chamber (C4, L66 and Fig. 1, plasma chamber #12) including a top wall, a bottom wall opposite the top wall, and a sidewall between the top wall and the bottom wall (C4, L67 and Fig. 1, housing #11); 
a gas inlet port disposed on the bottom wall (C7, L16,19-20 and Fig. 2C, gas manifold line #19C connected to bottom gas distributor #302); and
a gas flow guiding member disposed inside the CVD chamber, coupled to the gas inlet port, and capable of redirecting cleaning gases from the gas inlet port into the CVD chamber.

Tao does not teach wherein the gas flow guiding member, being elongated in a long-axis direction, extends along the sidewall and comprises a non- tubular structure, wherein when viewed in the long-axis direction, the gas flow guiding member has an 
However, Zhang teaches wherein the gas flow guiding member (Zhang – [0033] and Fig.4A, gas distributor #418), being elongated in a long-axis direction (Zhang – Fig. 4A, #418 elongated in a ring shape with joined ends, extending along a central, circular long-axis direction), extends along the sidewall (Zhang – [0033] and Fig. 4A, engaged with surface #105 of chamber body) and comprises a non- tubular structure (Zhang – Fig. 4A, comprises a half ring structure), wherein when viewed in the long-axis direction, the gas flow guiding member has an open cross-section (Zhang – Fig. 4A, cutaway view in-line with a central, circular long-axis) with an upper edge and a lower edge on opposite sides thereof (see annotated Zhang Fig. 4A below), and the upper edge and the lower edge are in contact with the sidewall and the bottom wall, respectively (see annotated Zhang Fig. 4A below, “in contact” shown along dotted lines), to form a gas flow channel (see below, inner volume of #418) among (“in the midst of”, “surrounded by”, as defined by Merriam-Webster dictionary) the gas flow guiding member, the sidewall, and the bottom wall (see below, the distributor #418, the bottom wall, and the sidewall are all surrounding the gas flow channel), wherein the sidewall and the bottom wall are orthogonal (Zhang – Fig. 4A).

    PNG
    media_image1.png
    442
    813
    media_image1.png
    Greyscale


“An open cross section” is interpreted as still reading upon the prior art as presented herein since the wall of the gas distributor #418 of Zhang (se Fig. 4b) that abuts the sidewall of the chamber, whether a unitary or two piece structure, still meets the limitation of the claim. The functional component, i.e. the semi-circular gas distribution structure that protrudes from the wall surface, is formed in the same shape as required of the instant claim, and thus the modified Tao apparatus (with Zhang and Clark) meets the limitations of the claim. The courts have held that it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to consider the chamber sidewall and the sidewall of the gas distributor as taught by Zhang as an integral structure, since it has been held that making a formerly separable structure integral involves only routine skill in the art. See MPEP 2144.04.
Tao and Zhang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Tao with the 

Modified Tao does not teach wherein two first gas outlet holes are located at both ends of the gas flow channel.
However, Smargiassi teaches wherein the gas flow guiding member defines two ends of the gas flow guiding member (Figs. 1-4, inlet plenum #120; Fig. 5, #412; Figs. 13, #834, and Fig. 14, #906).
Modified Tao and Smargiassi both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tao apparatus with the gas flow guiding member as taught by Smargiassi in order to prevent undesired recirculation of gas (Smargiassi – C7, L1-5).

Modified Tao does not teach wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member.
However, Takagi teaches wherein the gas flow guiding member defines a gas outlet hole located at the end of the gas flow guiding member ([0070] - Fig. 3, open end #32).
Tao and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tao apparatus with 

To clarify the record, the claim limitation “configured to redirect cleaning gases from the gas inlet port into the CVD chamber” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Modified Tao teaches the structural features required by the claim, but does not specifically teach a cleaning gas. Regardless, the method of delivery and function of the apparatus as taught by modified Tao would be capable of delivering a wide variety of gases (Zhang - [0024], [0025], [0033]).

Regarding claim 28, modified Tao teaches wherein the cross-section of the non-tubular structure is in a half-U shape (see annotated Zhang Fig. 4b below, curved first surface #456 is non-tubular structure, formed in the bottom half of a U-shape), as combined above.

    PNG
    media_image7.png
    679
    630
    media_image7.png
    Greyscale


Regarding claim 29, modified Tao teaches wherein the non-tubular structure is an elongated and curved plate structure (Zhang – Fig. 4A, gas distributor #418 is an elongated half ring with a curved upper surface/plate), as combined above.

Regarding claim 31, modified Tao teaches wherein the cross-section of the entire gas flow guiding member is substantially the same in size and shape (Zhang – Fig. 4A, cross-section appears to be shown as an elongated half ring that is substantially uniform along its entire length), as combined above.

Response to Arguments
Applicant’s arguments filed 9/30/2020 have been fully considered, but are not found to be persuasive.
In particular, the Applicant argues that the limitations of independent claims 1, 11, and 27 regarding “an upper edge and a lower edge of the gas flow guiding member are in contact with the sidewall and a bottom wall of the plurality of wall portions, respectively, to form a gas flow channel among the gas flow guiding member, the sidewall, and the bottom wall, wherein the sidewall and the bottom wall are orthogonal” are not taught by Zhang as combined (previously, and currently) with Tao. Respectfully, the Examiner disagrees.

At principle issue are the portions of the limitation reading “are in contact with” (emphasis added). As set forth above, reproduced below for convenience, Zhang teaches in at least Fig. 4A that the upper and lower edges of the gas distributor #418 are in contact with a sidewall and bottom wall of the chamber (as shown by the dotted arrows). The claim does not require direct contact.

    PNG
    media_image1.png
    442
    813
    media_image1.png
    Greyscale

Further, even if the claim recited direct physical contact, the bottom wall and sidewall of the chamber of Zhang are shown as a single, integral structure, thus there are no explicit boundaries between said sidewall and said bottom wall that would serve to easily distinguish the physical boundaries of each wall. As such (as in the rejection of Zhang may be reasonably interpreted as in the annotated Fig. 4A below, reproduced again for convenience.

    PNG
    media_image4.png
    449
    667
    media_image4.png
    Greyscale

Further, this interpretation is consistent with the limitations of claims 1, 11, and 27 regarding the sidewall and the bottom wall being orthogonal (as in annotated Zhang Fig. 1 below), since the long axes of the sidewall and the bottom wall form a right angle. As such, these arguments are not found to be persuasive, and the claims continue to read upon the structure as taught by Tao and Zhang, as set forth herein.

    PNG
    media_image8.png
    448
    654
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonifield (US Patent 4,512,283) teaches a PECVD apparatus with lower gas introducing member (Figs. 1-2). Simson (US Patent 4,854,266) teaches a CVD apparatus with bottom wall gas injectors (Figs. 1, 3). Tsukune (US Patent 5,609,721) teaches a CVD apparatus with upper and lower gas introduction (Fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KURT SWEELY/Examiner, Art Unit 1718 

/Benjamin Kendall/Primary Examiner, Art Unit 1718